Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Applicant’s Amendment
Applicant’s amendment filed 4/14/2022 has been received and entered.  Claims 1, 4, 11, 12, 21-22 have been amended, and claims 2-3, 6-8, 13, 17-19 have been cancelled.
Claims 1, 4-5, 9-12, 14-16, 20-22 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2/7/2020 was acknowledged, and the restriction requirement between the product and method of groups I and IV was withdrawn as the system and computer product comprising instructions to classify and identify CRISPR effectors would not be a burden.
Claims 1, 4-5, 9-12, 14-16, 20-22 are pending.  Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2020.
In view of the claim amendments, Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 4-5, 11-12, 14-16, 20-22 drawn to a system, computer program product and method of identifying CRISPR effector elements based on classifying by a processor and identifying elements with biological function, are currently under examination are currently under examination.

Priority
This application filed 8/17/2017 claims benefit to US provisional application 62/376383 filed 8/17/2016.
No comment has been made in prosecution by Applicants to the priority summary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 has been amended to address the limitation "to claim 120" to refer to claim 20
Accordingly, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 11-12, 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
Applicants assert that the claim amendments have addressed the basis of the rejection.
In response, it is noted that the limitation ‘novel’ still exists in the claim requirements, and that Applicants do not clearly indicate what amendments address the basis of the rejection.  However, in view of the claims as a whole and the guidance of the specification, the term novel appears to encompass CRISPR effector elements which are not present and used in the classification process which by default would have to be known characterized elements for the claims to function as claimed.

Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 20 recites the limitation "claim 19".  There is insufficient antecedent basis for this limitation in the claim. With the cancelation of claim 19 the claims no longer depend on pending claim.
Amending the claim to be properly dependent or canceling the claims would address the basis of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 11-12, 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Shmakov et al., Libbrecht et al. and Dixit et al. is withdrawn.
The amendment to the claims to provide the use of neural networks to establish classes of CRISPR locus and providing a distance matrix data strutrue for hierarchal clustering has differentiated the claimed invention made obvious by Shmakov et al., Libbrecht et al. and Dixit et al.  While the are demonstrate that the search for new CRISPR elements was an active area of research, it fails to provide or make obvious the required steps set forth in the claims.


Conclusion
Claims 1, 4-5, 11-12, 14-16, 22 are allowed.

For clarity of the record, it is noted that in prosecution that in the 101 analysis that the judicial exception where the steps are drawn to analysis of sequence data present in a CRISPR locus.  While the instructions for the analysis are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  However together, the requirement to train and use a ‘neural network’ appears to be patent eligible consistent with the examples provided by the office.
The closest art of record provides evidence that the search for new CRISPR elements and effectors was known as well as the expertise to provide evidence that machine learning applications were known and used in genetics and genomics, as well as detailed guidance and the practical application for the analysis of sequences as provided by Libbrecht et al. and Dixit et al. which teach the difference in supervised versus supervised learning applications teaches that unsupervised programs provides for “identify potentially novel types of genomic elements” and a detailed overview of several available programs and their application such as SVM, HMM, Baysian networks which are consistent with the use of SOM and those specifically provided in the instant specification (see for example at [0033]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631                                                                                                                               


20